Citation Nr: 0612924	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-03 421A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial higher rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated as 50 
percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Shah, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1963 to June 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 decision by the RO that, in pertinent 
part, granted service connection for PTSD and assigned a 30 
percent disability rating.  The veteran appealed for a higher 
rating.  In April 2005, the Board remanded the case to the RO 
for further evidentiary development.  In a January 2006 
rating decision, the RO granted a 50 percent rating for PTSD, 
effective July 7, 2005.  The case was subsequently returned 
to the Board. 

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2005).

Unfortunately, this appeal is again REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary to comply with the duty 
to assist and duty to notify.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to notify and assist the 
veteran in the development of a claim.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection.  Letters dated 
in August 2004 and April 2005 purported to advise the veteran 
of what was needed to establish an increased rating, but 
neither letter was fully adequate.  The August 2004 letter 
referenced two attachments, but the attachment pertaining to 
what the evidence must show was not included with the letter 
in the file.  As the other attachment was included in the 
file, the Board cannot presume that the missing attachment 
was actually sent.  The April 2005 letter improperly advised 
the veteran of the types of evidence needed to establish 
service connection for PTSD, not an increased rating.  

Thus, the veteran has not been properly informed pursuant to 
the VCAA of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Moreover, as this case involves the initial award of 
service connection, these questions are involved in the 
present appeal, and this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Such notice must inform the veteran that an effective date 
for the award of benefits will be assigned if an increased 
rating is granted, and also include an explanation as to the 
type of evidence that is needed to establish both a 
disability rating and an effective date.  

In addition, in a January 2006 letter, the veteran 
referenced treatment at Fairfield County Medical Center.  It 
does not appear that these records have been requested or 
are currently associated with the claims file.  Thus, these 
records should be requested.

Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).


Finally, the Board notes that the last VA examination for 
PTSD was conducted approximately 3 years ago.  A current 
examination would assist in evaluating the claim.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was 
required to afford a contemporaneous medical examination 
where examination report was approximately two years old.

Accordingly, the case is REMANDED for the following 
actions:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that includes 
an explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Any pertinent VA or other inpatient 
or outpatient treatment records 
subsequent to October 2005 should be 
obtained and incorporated into the claims 
file.  The veteran should be requested to 
sign the necessary authorization for 
release of any private medical records.  
In addition, the veteran should be asked 
to provide a fully completed 
authorization form for the RO to obtain 
treatment records for Fairfield County 
Medical Center.  After securing the 
necessary release, the RO should obtain 
these records.

3.  The veteran should be afforded a VA 
mental disorders examination to determine 
the current level of severity of his 
PTSD.  The claims folder should be made 
available to and reviewed by the 
examiner.  All findings should be 
discussed in detail, and a Global 
Assessment of Function score should be 
provided and explained.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (codified at 38 U.S.C. §§ 
5109B, 7112).


		
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a 
decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




